         Case 1:20-cv-02821-AJN Document 63 Filed 05/29/20 Page 1 of 1

                                                                                                   5/29/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                        Petitioners,
                                                                   20-cv-2821 (AJN)
                 –v–
                                                                        ORDER
  Thomas Decker, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       The Court hereby ORDERS that the TRO with respect to Petitioners Felipe Diaz Presbot,

Oliver de Jesus Garcia Alejo, Fredy Orlando Olaya Lugo, and Jose Molina shall remain in effect

until June 12, 2020.

       The Court finds that good cause exists under Rule 65(b)(2) of the Federal Rules of Civil

Procedure to extend the TRO for an additional 14 days, because such time will allow the Court to

consider the record and because the extension is supported by the reasons stated in the Court’s

decision granting the TRO.

       SO ORDERED.



Dated: May 29, 2020
       New York, New York



                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
